          Case 2:19-cv-01243-APG-NJK Document 80 Filed 02/24/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   KENTRELL D. WELCH,                                      Case No.: 2:19-cv-01243-JAD-NJK
10          Plaintiff(s),
                                                                           ORDER
11   v.
12   LIGGETT, et al.,
13          Defendant(s).
14         This is a prisoner civil rights case in which Plaintiff is represented by counsel. See Docket
15 No. 78. As such, the Court will not issue a scheduling order sua sponte. Cf. Local Rule 16-1(b);
16 Local Rule IA 1-4. Instead, a joint proposed discovery plan must be filed by March 25, 2021.
17         IT IS SO ORDERED.
18         Dated: February 24, 2021
19                                                               ______________________________
                                                                 Nancy J. Koppe
20                                                               United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    1
